DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments regarding claims 1, 11 filed 05/26/2022 have been fully considered but they are not persuasive. Regarding the argument that Kentley does not disclose the feature “producing augmented audio output according to the predefined scenario”, the examiner argues that Kentley teaches steering of the audio signal the position of the external user. The examiner interprets the steering of the audio signal as producing augmented audio output according to the predefined scenario.
Applicant’s arguments, see Applicant’s Reply Page 8-9, filed 05/26/2022, with respect to the rejection(s) of claim(s) 6 under Patchet have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MacNeille.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2021/104833 A1) in view of Kentley et al (US 2017/0120814 A1).
Regarding claim 1, Chen discloses a method of augmenting audio output in an electric vehicle (EV) (Chen; Page 1; lines 3-5), the method comprising: obtaining, at a controller, inputs from one or more sensors (Chen; Page 4; lines 1-10), wherein the inputs include information about the EV (Chen; Page 4; lines 1-10); defining, using the controller, a current scenario based on the inputs (Chen; Page 4; lines 10-20) determining, using the controller, whether the current scenario matches a predefined scenario among a set of predefined scenarios (Chen; Page 5; lines 3-15); and producing augmented audio output according to the predefined scenario (Chen; Page 6; lines 7-15); but do not expressly disclose wherein the inputs include information about the EV and about one or more persons outside the EV. However, in the same field of endeavor, Kentley et al disclose a method wherein the inputs include information about the EV and about one or more persons outside the EV (Kentley et al; Fig 1; sensor 120; Para [0031]) and producing augmented audio output according to the predefined scenario (Kentley et al; Fig 1; Para [0038][0045]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the inputs taught by Kentley to determine the current scenario as determined by Chen. The motivation to do so would have been to improve the accuracy of the driving scenario detection.

Regarding claim 2, Chen et al in view of Kentley et al disclose the method according to claim 1, but do not expressly disclose wherein the obtaining the inputs includes obtaining information about a potential conflict in a path of the EV and a path of one of the one or more persons, the information being based on lateral and longitudinal distance between the EV and the one of the one or more persons and the information including a time to the potential conflict. However, in the same field of endeavor, Vincent et al disclose a method wherein the obtaining the inputs includes obtaining information about a potential conflict in a path of the EV and a path of one of the one or more persons, the information being based on lateral and longitudinal distance between the EV and the one of the one or more persons and the information including a time to the potential conflict (Kentley et al; Fig 5 Fig 6; intersection determiner 130). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the inputs taught by Kentley to determine the current scenario as determined by Chen. The motivation to do so would have been to improve the accuracy of the driving scenario detection.

Regarding claim 3, Chen et al in view of Kentley et al disclose the method according to claim 1, wherein the obtaining the inputs includes obtaining information about current conditions, the current conditions including traction and visibility (Chen; Page 4; lines 10-20).

Regarding claim 11, Chen discloses a system to augment audio output in an electric vehicle (EV) (Chen; Page 1; lines 3-5), the system comprising: one or more sensors (Chen; Page 4; lines 1-10); and a controller configured to obtain inputs from one or more sensors (Chen; Page 4; lines 1-10), wherein the inputs include information about the EV (Chen; Page 4; lines 1-10) and about one or more persons outside the EV, to define a current scenario based on the inputs (Chen; Page 4; lines 10-20), to determine whether the current scenario matches a predefined scenario among a set of predefined scenarios (Chen; Page 5; lines 3-15), and to produce augmented audio output according to the predefined scenario (Chen; Page 6; lines 7-15); but do not expressly disclose and about one or more persons outside the EV. However, in the same field of endeavor, Kentley et al disclose a method wherein the inputs include information about the EV and about one or more persons outside the EV (Kentley et al; Fig 1; sensor 120; Para [0031]) and producing augmented audio output according to the predefined scenario (Kentley et al; Fig 1; Para [0038][0045]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the inputs taught by Kentley to determine the current scenario as determined by Chen. The motivation to do so would have been to improve the accuracy of the driving scenario detection.

Regarding claim 12, Chen et al in view of Kentley et al disclose the system according to claim 11, but do not expressly disclose wherein the controller is configured to obtain the inputs by obtaining information about a potential conflict in a path of the EV and a path of one of the one or more persons, the information being based on lateral and longitudinal distance between the EV and the one of the one or more persons and the information including a time to the potential conflict. However, in the same field of endeavor, Vincent et al disclose a method wherein the obtaining the inputs includes obtaining information about a potential conflict in a path of the EV and a path of one of the one or more persons, the information being based on lateral and longitudinal distance between the EV and the one of the one or more persons and the information including a time to the potential conflict (Kentley et al; Fig 5 Fig 6; intersection determiner 130). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the inputs taught by Kentley to determine the current scenario as determined by Chen. The motivation to do so would have been to improve the accuracy of the driving scenario detection.

Regarding claim 13, Chen et al in view of Kentley et al disclose the system according to claim 11, wherein the controller is configured to obtain the inputs by obtaining information about current conditions, the current conditions including traction and visibility (Chen; Page 4; lines 10-20).

Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2021/104833 A1) in view of Kentley et al (US 2017/0120814 A1) and further in view of Kisanuki et al (US 2006/0186702 A1).
Regarding claim 4, Chen et al in view of Kentley et al disclose the method according to claim 1, but do not expressly disclose wherein obtaining the information about the one or more persons includes obtaining indications of ability and awareness. However, in the same field of endeavor, Kisanuki et al disclose a method wherein obtaining the information about the one or more persons includes obtaining indications of ability and awareness (Kisanuki et al; Para [0062]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the inputs taught by Kisanuki to determine the current scenario as determined by Chen. The motivation to do so would have been to improve the reduction of collision.

Regarding claim 14, Chen et al in view of Kentley et al disclose the system according to claim 11, but do not expressly disclose wherein the controller is configured to obtain the information about the one or more persons by obtaining indications of ability and awareness. However, in the same field of endeavor, Kisanuki et al disclose a system wherein the controller is configured to obtain the information about the one or more persons by obtaining indications of ability and awareness (Kisanuki et al; Para [0062]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the inputs taught by Kisanuki to determine the current scenario as determined by Chen. The motivation to do so would have been to improve the reduction of collision.

Claims 5, 9, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2021/104833 A1) in view of Kentley et al (US 2017/0120814 A1) and further in view of Richardson (US 2010/0305858 A1).
Regarding claim 5, Chen et al in view of Kentley et al disclose the method according to claim 1, but do not expressly disclose wherein the current scenario is expressed as a hexadecimal value. However, in the same field of endeavor, Richardson et al disclose a method wherein the current scenario is expressed as a hexadecimal value (Richardson et al; Para [0121]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the current scenario taught by Richardson to determine the current scenario as determined by Chen. The motivation to do so would have been to improve the reduction of collision.

Regarding claim 9, Chen et al in view of Kentley et al disclose the method according to claim 1, but do not expressly disclose wherein the defining the current scenario includes selecting a default value to represent one or more parameters for which there is no corresponding one of the inputs. However, in the same field of endeavor, Richardson et al disclose a method wherein the defining the current scenario includes selecting a default value to represent one or more parameters for which there is no corresponding one of the inputs (Richardson et al; Para [0121]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the current scenario taught by Richardson to determine the current scenario as determined by Chen. The motivation to do so would have been to improve the compression of the scenario data.

Regarding claim 15, Chen et al in view of Kentley et al disclose the system according to claim 11, but do not expressly disclose wherein the current scenario is expressed as a hexadecimal value. However, in the same field of endeavor, Richardson et al disclose a system wherein the current scenario is expressed as a hexadecimal value (Richardson et al; Para [0121]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the current scenario taught by Richardson to determine the current scenario as determined by Chen. The motivation to do so would have been to improve the reduction of collision.

Regarding claim 19, Chen et al in view of Kentley et al disclose the system according to claim 11, but do not expressly disclose wherein the controller is configured to define the current scenario by selecting a default value to represent one or more parameters for which there is no corresponding one of the inputs. However, in the same field of endeavor, Richardson et al disclose a method wherein the defining the current scenario includes selecting a default value to represent one or more parameters for which there is no corresponding one of the inputs (Richardson et al; Para [0121]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the current scenario taught by Richardson to determine the current scenario as determined by Chen. The motivation to do so would have been to improve the compression of the scenario data.

Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2021/104833 A1) in view of Kentley et al (US 2017/0120814 A1) and further in view of MacNeille et al (US 2017/0358203 A1).
Regarding claim 6, Chen et al in view of Kentley et al disclose the method according to claim 1, but do not expressly disclose wherein the producing the augmented audio output includes modifying a standard audio output, the standard audio output being defined by attack, a time for initial ramp up from 0 to a peak audio level, decay, a time to reach a sustained level, sustain, an audio level during a main sequence, and release, a time for final ramp down from sustain back to 0 (ADSR) characteristics, and the modifying the standard audio output includes changing a start time of the standard audio output, changing a volume of the standard audio output, or changing a pitch, timbre, cadence, or the ADSR characteristics of the standard audio output. However, in the same field of endeavor, MacNeille et al disclose a method wherein the producing the augmented audio output includes modifying a standard audio output, the standard audio output being defined by attack, a time for initial ramp up from 0 to a peak audio level, decay, a time to reach a sustained level, sustain, an audio level during a main sequence, and release, a time for final ramp down from sustain back to 0 (ADSR) characteristics (MacNeille et al; Para [0014][0019]), and the modifying the standard audio output includes changing a start time of the standard audio output, changing a volume of the standard audio output, or changing a pitch, timbre, cadence, or the ADSR characteristics of the standard audio output (MacNeille et al; Para [0014][0019]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the augmented audio production taught by MacNeille to produce the augmented audio as determined by Chen. The motivation to do so would have been to reduce the difference between the target sound and the synthesized audio signal.

Regarding claim 16, Chen et al in view of Kentley et al disclose the system according to claim 11, but do not expressly disclose wherein the controller is configured to produce the augmented audio output by modifying a standard audio output, the standard audio output being defined by attack, a time for initial ramp up from 0 to a peak audio level, decay, a time to reach a sustained level, sustain, an audio level during a main sequence, and release, a time for final ramp down from sustain back to 0 (ADSR) characteristics, and modifying the standard audio output includes changing a Start time of the standard audio output, changing a volume of the standard audio output, or changing a pitch, timbre, cadence, or the ADSR characteristics of the standard audio output. However, in the same field of endeavor, MacNeille et al disclose a method wherein the producing the augmented audio output includes modifying a standard audio output, the standard audio output being defined by attack, a time for initial ramp up from 0 to a peak audio level, decay, a time to reach a sustained level, sustain, an audio level during a main sequence, and release, a time for final ramp down from sustain back to 0 (ADSR) characteristics (MacNeille et al; Para [0014][0019]), and the modifying the standard audio output includes changing a start time of the standard audio output, changing a volume of the standard audio output, or changing a pitch, timbre, cadence, or the ADSR characteristics of the standard audio output (MacNeille et al; Para [0014][0019]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the augmented audio production taught by MacNeille to produce the augmented audio as determined by Chen. The motivation to do so would have been to reduce the difference between the target sound and the synthesized audio signal.

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2021/104833 A1) in view of Kentley et al (US 2017/0120814 A1) and further in view of Daily et al (US 8,838,384 B1).
Regarding claim 7, Chen et al in view of Kentley et al disclose the method according to claim 1, but do not expressly disclose wherein the producing the augmented audio output includes adding earcons, which are audio representations additional to standard audio outputs by the EV. However, in the same field of endeavor, Daily et al disclose a method wherein the producing the augmented audio output includes emitting a sound outside the EV and cancelling the sound within the EV (Daily et al; Page 9; lines 10-16). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the audio playback device taught by Daily as audio playback unit by Chen. The motivation to do so would have been to improve the spaciousness of the outputted audio signal.

Regarding claim 17, Chen et al in view of Kentley et al disclose the system according to claim 11, but do not expressly disclose wherein the controller is configured to produce the augmented audio output by adding earcons, which are audio representations additional to standard audio outputs by the EV. However, in the same field of endeavor, Daily et al disclose a system wherein the producing the augmented audio output includes emitting a sound outside the EV and cancelling the sound within the EV (Daily et al; Page 9; lines 10-16). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the audio playback device taught by Daily as audio playback unit by Chen. The motivation to do so would have been to improve the spaciousness of the outputted audio signal.

Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2021/104833 A1) in view of Kentley et al (US 2017/0120814 A1) and further in view of Sendhoff et al (US 2017/0113685 A1).
Regarding claim 8, Chen et al in view of Kentley et al disclose the method according to claim 1, further comprising, based on the current scenario matching two or more of the set of predefined scenarios (Chen et al; Page 7; lines 18-25), but do not expressly disclose selecting the augmented output corresponding with one of the two or more of the set of predefined scenarios with a highest risk level value. However, in the same field of endeavor, Sendhoff et al disclose a method comprising selecting the augmented output corresponding with one of the two or more of the set of predefined scenarios with a highest risk level value (Sendhoff et al; Para [0010]-[0012]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the selection feature taught by Sendhoff to select the audio playback taught by Chen. The motivation to do so would have been to increase the options presented to the user.

Regarding claim 18, Chen et al in view of Kentley et al disclose the system according to claim 11, wherein, based on the current scenario matching two or more of the set of predefined scenarios (Chen et al; Page 7; lines 18-25), but do not expressly disclose the controller is configured to select the augmented output corresponding with one of the two or more of the set of predefined scenarios with a highest risk level value. However, in the same field of endeavor, Sendhoff et al disclose a system comprising selecting the augmented output corresponding with one of the two or more of the set of predefined scenarios with a highest risk level value (Sendhoff et al; Para [0010]-[0012]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the selection feature taught by Sendhoff to select the audio playback taught by Chen. The motivation to do so would have been to increase the options presented to the user.

Claims 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2021/104833 A1) in view of Kentley et al (US 2017/0120814 A1) and further in view of Matsubara et al (US 2017/0096099 A1).
Regarding claim 10, Chen et al in view of Kentley et al disclose the method according to claim 1, but do not expressly disclose wherein the producing the augmented audio output includes emitting a sound outside the EV and cancelling the sound within the EV. However, in the same field of endeavor, Matsubara et al disclose a method wherein the producing the augmented audio output includes emitting a sound outside the EV and cancelling the sound within the EV (Matsubara et al; Para [0009]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the audio playback device taught by Matsubara as audio playback unit by Chen. The motivation to do so would have been to provide a plurality of option to the user.

Regarding claim 20, Chen et al in view of Kentley et al disclose the system according to claim 11, but do not expressly disclose wherein the controller is configured to produce the augmented audio output by emitting a sound outside the EV and cancelling the sound within the EV. However, in the same field of endeavor, Matsubara et al disclose a system wherein the producing the augmented audio output includes emitting a sound outside the EV and cancelling the sound within the EV (Matsubara et al; Para [0009]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the audio playback device taught by Matsubara as audio playback unit by Chen. The motivation to do so would have been to provide a plurality of option to the user.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651